Citation Nr: 1028471	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  05-34 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to April 20, 1992, for 
the award of service connection for gout.

2.  Entitlement to an effective date prior to May 18, 2006, for 
the award of service connection for degenerative joint disease of 
the cervical spine.

3.  Entitlement to an effective date prior to December 21, 2005, 
for the award of service connection for mood disorder.

4.  Entitlement to an increased disability rating for service-
connected gout, currently evaluated 20 percent disabling.  

5.  Entitlement to an increased disability rating for service-
connected degenerative joint disease of the cervical spine, 
currently evaluated 10 percent disabling.  

6.  Entitlement to an effective date prior to October 18, 2005, 
for the award of service connection for hypertension.

7.  Whether the appeal for an effective date earlier than January 
28, 1999, for the award of service connection for polycystic 
kidney disease was timely submitted and perfected.  

8.  Entitlement to a higher evaluation for service-connected 
polycystic kidney disease with stage IV renal failure, evaluated 
as 60 percent disabling from January 28, 1999, and evaluated 80 
percent disabling from October 18, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
September 1974.  

This matter is before the Board of Veterans' Appeals (the Board) 
from October 2003, February 2007, and December 2007 decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  

In a December 2007 rating decision, the RO awarded separate 
disability ratings for the Veteran's service-connected 
degenerative joint disease of his left and right ankles, left and 
right wrists, his left shoulder, and his lumbosacral spine.  The 
RO assigned an effective date of May 18, 2006, as to each award.  
Although the Veteran specifically disagreed with these assigned 
effective-dates in a December 2007 notice of disagreement, these 
issues are not in appellate status because the Veteran's July 
2008 VA Form 9 limited the issues he currently wished to pursue 
at the Board to three-namely, the hypertension, kidney disease, 
and timeliness issues discussed immediately above.   See Hamilton 
v. Brown, 4 Vet. App. 528 (1993) ["where . . . the claimant 
expressly indicates an intent that adjudication of certain 
specific claims not proceed at a certain point in time, neither 
the RO nor BVA has authority to adjudicate those specific claims, 
absent a subsequent request or authorization from the claimant or 
his or her representative"].

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Acting Veterans Law Judge at the Montgomery RO 
in April 2010.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.

At the April 2010 hearing, the Veteran submitted additional 
evidence directly to the Board accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2009).

The Veteran's increased rating and timeliness issues regarding 
kidney disease are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  In a signed statement dated July 17, 2008, the Veteran 
indicated that he no longer wished to pursue any claims other 
than his claim for an earlier effective date for the award of 
service connection for hypertension, his claim of having filed a 
timely appeal as to the effective date assigned his grant of 
service connection for kidney disease, and his claim for a higher 
evaluation for kidney disease.

2.  In a January 2002 decision, the Board dismissed the Veteran's 
service connection claim for hypertension. 

3.  On November 29, 2005, the RO received from the Veteran an 
application to reopen his claim of entitlement to service 
connection for hypertension.  In February 2007, the RO assigned 
an effective date of October 18, 2005, for the award of service 
connection for hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive 
appeals have been met as to his claims of entitlement to earlier 
effective dates for the awards of service connection for gout, a 
cervical spine disability, and a mood disorder as well as his 
increased rating claims for gout and a cervical spine disability.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.204(b), (c) (2009).

2.  The Board's January 2002 decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

3.  The criteria for an effective date earlier than October 18, 
2005, for the grant of service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.157, 3.159, 3.400, 
20.200, 20.201, 20.202, 20.302, 20.1100, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Dismissal 

As to the Veteran's claims of entitlement to earlier effective 
dates for the awards of service connection for gout, a cervical 
spine disability, and a mood disorder as well as his increased 
rating claims for gout and a cervical spine disability, the Board 
notes that an appeal consists of a timely filed Notice of 
Disagreement (NOD) in writing, and after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  See 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Except for appeals withdrawn on the 
record at a hearing, appeal withdrawals must be in writing.  See 
38 C.F.R. § 20.204(b) (2009).

In this case, in rating decisions dated in May 2005, June 2006, 
and February 2007, the RO granted the Veteran's service-
connection claims for gout, cervical spine degenerative joint 
disease, and mood disorder, respectively.  The Veteran thereafter 
perfected appeals as to the assigned effective dates of service 
connection for each of these three disabilities as well as to the 
RO's assigned disability ratings for his cervical spine 
disability and gout.  

However, in a signed statement to VA, dated July 17, 2008, the 
Veteran specifically indicating that he did not wish to pursue 
any appeals before the Board other than those he specifically 
indicated on the statement-namely, his claim for an earlier 
effective date for the award of service connection for 
hypertension, his claim of having filed a timely appeal as to the 
effective date assigned his grant of service connection for 
kidney disease, and his claim for a higher evaluation for kidney 
disease.  See the Veteran's July 2008 VA Form 9; see also the 
January 13, 2010 Statement of Accredited Representative and the 
April 2010 hearing transcript, page 2.  The Board finds that this 
statement qualifies as a valid withdrawal of all other perfected 
appeals (i.e., as to the Veteran's claims of entitlement to 
earlier effective dates for the awards of service connection for 
gout, a cervical spine disability, and mood disorder as well as 
his increased rating claims for gout and a cervical spine 
disability).  See 38 C.F.R. § 20.204 (2009).   

Therefore, in light of the Veteran's withdrawal of his appeals, 
there remains no allegation of error of fact or law for appellate 
consideration.  Accordingly, the Veteran's claims of entitlement 
to earlier effective dates for the awards of service connection 
for gout, a cervical spine disability, and mood disorder as well 
as his increased rating claims for gout and a cervical spine 
disability, are dismissed.

The Earlier Effective Date Claim

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

In the current appeal, where service connection has been granted 
and an initial effective date has been assigned, the typical 
service connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice is intended 
to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

The Board nonetheless finds that even if VA had such an 
obligation and failed to do so that such procedural defect does 
not constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to understand 
what was needed to substantiate the claim after reading the 
rating decision and statements of the case.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  Furthermore, to the extent that 
the notice that was provided was defective, the Board 
nevertheless concludes that any deficiency in the notice did not 
compromise the essential fairness of the appeals process.  Id. 

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the record 
shows that VA obtained and associated with the claims files all 
identified and available records.  

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Claim 

The Veteran and his representative claim that an effective date 
prior to October 18, 2005, is warranted for the award of service 
connection for hypertension.  It is also requested that the 
Veteran be afforded the benefit of the doubt. 

If a veteran files a claim for compensation with VA, and the 
claim is disallowed, he has the right to appeal that denial to 
the Board.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.  If the veteran does not perfect an appeal, 
however, the rating decision becomes final.  See 38 C.F.R. §§ 
20.302(a), 20.1103.  Similarly, all decisions by the Board on 
perfected appeals are final on the date stamped on the face of 
the decision.  See 38 C.F.R. §§ 20.1100.  The effective date of a 
successful claim to reopen is the date of receipt of the claim to 
reopen, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.

The effective date for an award of compensation based on an 
original claim will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

With the above criteria in mind, a review of the record on appeal 
shows that the Veteran, in January 1991, filed a claim for 
entitlement to service connection for hypertension.  In a June 
1991 rating decision, the RO denied the Veteran's hypertension 
claim.  The Veteran did not appeal the June 1991 rating decision.  
Accordingly, that rating decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302(a), 20.1103.  Similarly, the subsequent 
October 1991 rating decision that denied the Veteran's request to 
reopen his previously denied hypertension claim is also final 
because it was not appealed by the claimant.  Id.  

Thereafter, in April 1992, the Veteran once again filed an 
application to reopen his claim of service connection for 
hypertension.  In a February 1996 rating decision, the RO denied 
the claim.  The Veteran perfected an appeal as to this issue and 
in November 1998, the Board remanded the claim for further 
evidentiary development.  At a Travel Board hearing held in 
August 2001, the Veteran specifically withdrew his hypertension 
claim from appellate status.  See the August 2001 hearing 
transcript, page 2.  In January 2002, the Board dismissed the 
Veteran's appeal on this basis.  The Board's decision is also 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Consequently, the effective date for the assignment of service 
connection for the Veteran's hypertension may be no earlier than 
a new application dated subsequent to January 2002.  38 U.S.C.A. 
§ 5110; 38 C.F.R. §§ 3.156, 3.400.

The first time the Veteran submitted any documentation that could 
serve as a claim of entitlement to service connection for 
hypertension following the January 2002 Board decision was on 
November 29, 2005.  On this date, the RO received the Veteran's 
VA Form 9 [Appeal to Board of Veteran's Appeals] regarding a 
different issue on appeal, upon which the Veteran specifically 
asserted that he has "hypertension that should have been rated 
by the VA."  

Accordingly, the Veteran's November 29, 2005, letter marks the 
date of his claim.  38 C.F.R. § 3.1(p) (2009) [a "claim" is a 
written communication requesting a determination of entitlement 
to a benefit, or evidencing a belief in entitlement to a 
benefit]; see also 38 C.F.R. § 3.151.  The Board notes that in 
the above-referenced February 2007 rating decision, the RO 
reopened and granted the Veteran's service-connection claim, and 
assigned an effective date of October 18, 2005-one month prior 
to the submission of this November 2005 claim.  To the extent the 
RO has awarded a more favorable effective date than that which is 
directed by regulation, the Board will not disturb the RO's 
determination.  However, as to the Veteran and his 
representative's arguments that the record shows that the 
claimant was entitled to service-connection for hypertension 
earlier than October 18, 2005, the Board reiterates that the 
effective date of a successful claim to reopen is the date of 
receipt of the claim to reopen, or the date entitlement arose, 
whichever is later.  [Emphasis added by the Board.]  38 C.F.R. 
§ 3.400.  The Board is bound by the law and is without authority 
to grant benefits on an equitable basis, even if the Board were 
to concede that entitlement to service-connection arose before 
October 18, 2005, the effective date for the grant of service 
connection for hypertension may be no earlier than the submission 
of his November 2005 claim.  See 38 U.S.C. §§ 503, 7104(c) (West 
2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

As to the Veteran and his representative's arguments that service 
connection should date back to the claimant's original filing 
dates for his above-referenced claims in the 1990's, the Board 
recognizes that medical records during that time period 
demonstrate treatment for hypertension.  However, as discussed 
above, an effective date earlier than January 2002 cannot be 
assigned in this case as the Board's January 2002 dismissal 
rendered all the prior denials of service-connection for 
hypertension by the RO final and this finality cannot be 
disturbed without a finding of clear and unmistakable error (CUE) 
and the record does not include such a claim.  See 38 C.F.R. 
§ 3.105(a) (2009).  

As to the Veteran and his representative's arguments that medical 
records found in the claims files dated between January 2002 (the 
date of the final Board decision) and October 2005 (the date the 
RO awarded service connection for hypertension) show his 
continued complaints and treatment for hypertension and therefore 
should act as an earlier claim of service connected for 
hypertension, the Court has said that the mere presence of 
medical evidence in the record does not establish intent on the 
part of the Veteran to seek service connection for the benefit.  
While the Board must interpret the Veteran's submissions broadly, 
the Board is not required to conjure up issues that were not 
raised by the Veteran.  The mere existence of medical records 
generally cannot be construed as a claim for service connection; 
rather, there must be some intent by the claimant to apply for a 
benefit.  38 C.F.R. § 3.157; Brannon v. West, 12 Vet. App. 32, 
34-35 (1998).

Based on the evidence of record, while the Board cannot find a 
legal basis for the October 18, 2005, grant of service connection 
for hypertension, it can also not find a legal basis for the 
grant of an effective date prior to October 18, 2005, for the 
award of service connection for hypertension.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Therefore, the Veteran's claim is 
denied.  


ORDER

The appeal of the denial of entitlement to an effective date 
prior to April 20, 1992, for the award of service connection for 
gout is dismissed.

The appeal of the denial of entitlement to an effective date 
prior to May 18, 2006, for the award of service connection for 
degenerative joint disease of the cervical spine is dismissed.

The appeal of the denial of entitlement to an effective date 
prior to December 21, 2005, for the award of service connection 
for mood disorder is dismissed.

The appeal of the denial of entitlement to an increased 
disability rating greater than 20 percent for service-connected 
gout is dismissed.  

The appeal of the denial of entitlement to an increased 
disability rating greater than 10 percent for service-connected 
degenerative arthritis of the cervical spine is dismissed.  

An effective date prior to October 18, 2005, for the award of 
service connection for hypertension is denied.


REMAND

As to the Veteran's claim for a higher evaluation for his 
service-connected polycystic kidney disease, his most recent VA 
genitourinary examination occurred in November 2006.  
Subsequently, at the March 2010 hearing, the Veteran specifically 
asserted that his kidney disease had worsened in severity since 
that examination, noting that he is more lethargic, has to 
urinate up to four or five times each night, and that his side 
and back continues to hurt.  See the April 2010 hearing 
transcript, page 9.  The Veteran has submitted additional medical 
evidence in support of his claim.  

Although a new VA examination is not warranted based merely upon 
the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 
174 (2007)], the Court has held that where a veteran claims that 
a disability is worse than when originally rated and the 
available evidence is too old to adequately evaluate the current 
state of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  

In this case, the Veteran is certainly competent to testify as to 
his perceived increase in pain, trouble sleeping, and lethargy 
over the past four years.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  Therefore, the Board believes that a remand for 
another medical examination to assess the current severity of the 
Veteran's kidney disability is necessary to adequately decide 
this claim.  See 38 U.S.C.A. § 5103A(d) (the VCAA requires that 
VA provide a medical examination or, obtain a medical opinion, 
when such an examination or opinion is necessary to make a 
decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 
(2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that 
VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment). 

Moreover, given the Veteran's claims regarding receiving ongoing 
treatment for his service connected polycystic kidney disease, 
these contemporaneous treatment records that have not as yet been 
associate with the record should be obtained and associated with 
the claims files while the appeal is in remand status.  See 
38 U.S.C.A. § 5103A(b).  

As to the claim that the Veteran filed a timely NOD as to 
originally assigned effective date for the award of service 
connection for polycystic kidney disease, in a letter dated 
December 7, 2007, the RO determined that the Veteran's NOD as to 
the RO's assigned effective date for the award of service 
connection for renal dysfunction and polycystic kidney disease 
was untimely.  The Veteran filed a NOD in January 2008 that 
specifically referenced the RO's December 2007 determination.  
The Veteran has since made clear his intent to appeal the RO's 
determination of untimeliness to the Board.  See the Veteran's 
January 13, 2010 Statement of Accredited Representative; see also 
the Veteran's July 2008 VA Form 9.  Crucially, the RO has not yet 
issued a statement of the case (SOC) in response the Veteran's 
January 2008 NOD.  Therefore, a remand for an SOC is required.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has not 
been issued, the Board must remand the claim to the agency of 
original jurisdiction so that a SOC may be issued.  Therefore, a 
remand for an SOC is required as to this timeliness question.

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.	The RO/AMC should contact the Veteran 
and request that he identify any 
additional medical treatment he has 
received for his kidney disease.  The 
RO/AMC should take appropriate steps to 
secure copies of any such treatment 
reports identified by the Veteran which 
are not already in the record on 
appeal.  Efforts to obtain these 
records should also be memorialized in 
the Veteran's VA claims folder.  

2.	The RO/AMC should then schedule the 
Veteran for a VA genitourinary 
examination to determine the nature, 
extent, and severity of his current 
renal dysfunction and polycystic kidney 
disease.  The Veteran's VA claims 
folders must be made available to the 
examiner for review in connection with 
the examination.  In additional to any 
other information provided by the 
examiner as to the severity of the 
Veteran's renal dysfunction and 
polycystic kidney disease in accordance 
with the AMIE worksheet, the examiner 
should specifically report whether the 
dysfunction requires regular dialysis, 
or precludes more than sedentary 
activity form one of the following: 
persistent edema and albuminuria; or 
BUN more than 80mg%; or, creatinine 
more than 8mg%; or, markedly decreased 
function of kidney or other organ 
systems, especially cardiovascular.  

3.	After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 
5103A; and 38 C.F.R. § 3.159.

4.	Following the completion of the 
foregoing, and after undertaking any 
other development it deems necessary, 
the RO/AMC should review the Veteran's 
entire record and readjudicate the 
Veteran's increased rating claim which 
adjudication should take into account 
whether additional staged ratings are 
warranted.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  
If the claim is denied, VBA should 
provide the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and allow 
an appropriate period of time for 
response.  Thereafter, the claims 
folders should be returned to the Board 
for further appellate review, if 
otherwise in order.

5.	The RO/AMC should issue a SOC to the 
Veteran and his representative in 
response to the January 2008 NOD with 
the RO's December 2007 determination 
that his appeal for an effective date 
earlier than January 28, 1999, for the 
award of service connection for renal 
dysfunction and polycystic kidney 
disease was untimely.  The Veteran is 
advised that a timely substantive 
appeal will be necessary to perfect the 
appeal to the Board concerning his 
claim.  38 C.F.R. § 20.302(b) (2009).   

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


